Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 28, 2011                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

  143726                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        Brian K. Zahra,
            Plaintiff-Appellee,                                                                                      Justices

  v                                                                SC: 143726
                                                                   COA: 303622
  THOMAS E. WASHINGTON,                                            Wayne CC: 06-002560-FC
             Defendant-Appellant.
  _________________________________________/

          On order of the Court, the application for leave to appeal the August 16, 2011
  order of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 28, 2011                   _________________________________________
           h1219                                                              Clerk